     Case 4:20-cv-00094-P Document 21 Filed 12/17/20         Page 1 of 6 PageID 1021



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

JOHN DALTON McDANIEL,                         §
                                              §
        Plaintiff,                            §
                                              §
v.                                            §    Civil Action No. 4:20-cv-00094-P-BP
                                              §
ANDREW M. SAUL,                               §
Commissioner of Social Security,              §
                                              §
        Defendant.                            §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        This is an action seeking review of the final decision of the Commissioner of Social

Security (“Commissioner”) denying Plaintiff John Dalton McDaniel’s application for

Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act. See ECF

No. 1. This action was referred to the United States Magistrate Judge Hal R. Ray Jr., for

submission to this Court of findings, conclusions and recommendations (“FCRs”) pursuant

to 28 U.S.C. § 636(b)(1)(B). On October 23, 2020, Judge Ray submitted findings and

conclusions and recommended that the Court affirm the Commissioner’s decision. See ECF

No. 17. McDaniel timely filed objections to the FCRs. ECF No. 20.

        The Court reviewed the Magistrate Judge’s FCRs and finds that McDaniel’s

objection lacks merit.     For the reasons set forth below, the Court OVERRULES

McDaniel’s objections and ADOPTS and incorporates herein Magistrate Judge’s FCRs.

Accordingly, the Court AFFIRMS the final decision of the Commissioner and

DISMISSES this action.
  Case 4:20-cv-00094-P Document 21 Filed 12/17/20                Page 2 of 6 PageID 1022



                                      BACKGROUND 1

       McDaniel was born on September 14, 1956, and has a college education. ECF No.

18 at 1. McDaniel filed for DIB on June 21, 2016, alleging that his disability began on

February 1, 2016. Id. The Commissioner initially denied the claims on September 14,

2017, and again on reconsideration on December 13, 2017. Id. Upon McDaniel’s request,

the Administrative Law Judge (“ALJ”) conducted an evidentiary hearing. Id. After the

hearing, the ALJ issued an unfavorable decision, finding that McDaniel was not disabled

based on his application for DIB. Id.

       The ALJ employed the statutory five-step analysis and established during step one

that McDaniel had not engaged in substantial gainful activity since February 1, 2016. Id.

at 2. At step two, the ALJ determined that McDaniel had the severe impairments type II

diabetes mellitus with neuropathy, rheumatoid arthritis, obesity, chronic venous

insufficiency/deep vein thrombosis (“DVT”), and a neurocognitive disorder. Id. He found

that McDaniel had moderate limitations in understanding, remembering or applying

information, concentrating, persisting, and maintaining pace. Id. He also found that

McDaniel had a mild limitation in adapting or managing oneself and no limitations

concerning interacting with others. Id.




       1
        Since McDaniel has not objected to the factual background in the “Statement of the Case”
section of the FCRs, the Court adopts the Magistrate’s rendition of the relevant facts and briefly
summarizes them herein. See Duke v. Colvin, No. 5:16-CV-151-DAE, 2016 WL 6651394, at *1
(W.D. Tex. Nov. 10, 2016).
                                                2
  Case 4:20-cv-00094-P Document 21 Filed 12/17/20           Page 3 of 6 PageID 1023



      At step three, the ALJ found that McDaniel’s impairments did not meet or medically

equal two of the “marked” impairments or one “extreme” limitation listed in 20 C.F.R. Part

404, Subpart P. Id. In particular, he concluded that McDaniel retained the residual

functional capacity (“RFC”) to perform sedentary work as defined in 20 C.F.R. §§

404.1567(b) and 416.967(b), with excepted limitations of avoiding hazards, such as

unprotected heights and dangerous moving machinery, as well as no complex tasks. Id. At

step four, the ALJ found that McDaniel was unable to perform any past relevant work as

an account manager. Id. Finally, at step five, the ALJ found that jobs that McDaniel could

perform existed in significant numbers in the national economy, such as data entry clerk,

so a finding of “not disabled” was appropriate. Id.

      The Appeals Council denied review on December 6, 2019. Id. United States

Magistrate Judge Hal R. Ray, Jr. issued his FCRs on October 23, 2020, recommending that

the District Court affirm the Commissioner’s decision. See FCR. McDaniel timely filed

his objections. See Objection. The FCRs and Objection are ripe for the Court’s review.

                                 LEGAL STANDARD

      The Court’s review in this case is limited to determining whether the

Commissioner’s Factual Findings—as set forth in the decision of his designee, the ALJ—

are supported by substantial evidence and were reached through application of the correct

legal standards. See Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). The Social

Security Act states that “[t]he findings of the Commissioner of Social Security as to any

fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). The

                                            3
  Case 4:20-cv-00094-P Document 21 Filed 12/17/20               Page 4 of 6 PageID 1024



Supreme Court defined substantial evidence as “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197 (1938)). Further,

substantial evidence “consists of more than a mere scintilla of evidence but may be

somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). A finding of no substantial evidence is appropriate only if no credible evidentiary

choices or medical findings support the decision. Harris v. Apfel, 209 F.3d 413, 417 (5th

Cir. 2000) (emphasis added) (quoting Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).

       In reviewing the record for substantial evidence, the Court does not re-weigh

conflicting evidence, make determinations as to credibility, or substitute its own judgment

for that of the Commissioner. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

Rather, the Court must adopt the Commissioner’s findings if there is evidence in support

of such findings “to justify a refusal to direct a verdict were the case before a jury.” Blalock

v. Richardson, 483 F.2d 773, 776 (4th Cir. 1972). “Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

decision falls on the [Commissioner] (or the [Commissioner’s] designate, the ALJ).”

Walker v. Bowen, 834 F.2d 635, 640 (7th Cir. 1987). Thus, even if the Court would have

reached a different decision, it must nonetheless defer to the conclusions of the ALJ if such

conclusions are bolstered by substantial evidence and were reached through a correct

application of relevant law. See Coffman, 829 F.2d at 517.




                                               4
  Case 4:20-cv-00094-P Document 21 Filed 12/17/20              Page 5 of 6 PageID 1025



                                        ANALYSIS

       McDaniel contends that the Commissioner’s decision, made by and through the

ALJ, was unsupported by substantial evidence because the ALJ did not properly consider

his need to elevate his legs. See generally, Obj. The Court disagrees and consequently

OVERRULES his objection.

       An objection that merely incorporates by reference or refers to the briefing before

the magistrate judge is not specific. Failure to file specific written objections will bar the

aggrieved party from appealing the factual findings and legal conclusions of the magistrate

judge that are accepted or adopted by the district court, except upon grounds of plain error.

See Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc).

       The entirety of McDaniel’s objection concerns itself with the ALJ’s alleged failure

to consider his need to elevate his legs which consist of incorporating by reference

pleadings McDaniel filed before the Magistrate. See e.g., Obj at 3 (“As noted in Plaintiff’s

prior pleadings . . . .”). The FCRs spent three pages discussing precisely this issue. See

FCR at 7–10. McDaniel makes no specific objection to the FCRs beyond reiterating the

exact arguments put before Judge Ray. Thus, Douglass mandates that McDaniel’s appeal

is barred absent a finding of plain error. 79 F.3d 1417. The Court finds none and therefore

McDaniel’s appeal is barred. Id. Thus, his Objection is OVERRULED.

                                      CONCLUSION

       Following the Court’s review of the FCRs, record, and objections, the Court finds

that the FCRs are correct. Accordingly, McDaniel’s Objection is hereby OVERRULED.

                                              5
  Case 4:20-cv-00094-P Document 21 Filed 12/17/20     Page 6 of 6 PageID 1026



Judge Ray’s recommendation is hereby ADOPTED, the Social Security Commissioner’s

final decision is AFFIRMED, and this action is DISMISSED.

      SO ORDERED on this 17th day of December, 2020.



                           Mark T. Pittman
                           UNITED STATES DISTRICT JUDGE




                                        6
